h CALOGERO, Chief Justice,
concurs in part and dissents in part.
While I agree respondent’s conduct warrants discipline, I believe permanent disbarment is too harsh for this already disbarred attorney. In re: Carter, 02-2066 (La.10/14/02), 829 So.2d 1023 (“Carter I”). I would find that the misconduct which occurred during the time frame of the conduct forming the basis of Carter I is encompassed within the disbarment sanction already imposed. See Louisiana State Bar Ass’n v. Chatelain, 573 So.2d 470 (La.1991). As for the misconduct that occurred thereafter, I would simply impose an additional period of suspension.